Citation Nr: 0331198	
Decision Date: 11/12/03    Archive Date: 11/17/03

DOCKET NO.  02-01 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUE

Entitlement to service connection for a heart disability to 
include congestive heart failure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel





INTRODUCTION

The veteran served with the Philippine Scouts from May 1946 
to May 1949.

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.

In March 2000, the RO, in pertinent part, denied the 
veteran's claim of service connection for a heart 
disability.  In October 2000, the veteran submitted 
additional medical evidence regarding his heart disability, 
and, in a rating decision dated in July 2001, the RO 
confirmed and continued the rating decision dated in March 
2000.


FINDINGS OF FACT

1.  Sufficient relevant evidence necessary to render a 
decision on the veteran's claim of a heart disability has 
been obtained by the RO, and the RO has notified him of the 
type of evidence needed to substantiate his claim.

2.  There is no probative medical evidence of a heart 
disability in service or within one year after the veteran's 
separation from service, or probative evidence of a nexus 
between the veteran's current heart disability and his 
period of active duty service.


CONCLUSION OF LAW

The veteran's heart disability was not incurred in or 
aggravated, and may not be presumed to have been incurred in 
or aggravated, during active duty service.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has 
since been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); see also 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).  This change 
in the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment and not yet final as of that date.

Under the VCAA, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2003); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this case, VA satisfied these duties to 
the veteran in a Supplemental Statement of the Case issued 
in January 2002.  

The VCAA also provides that VA has a duty to assist 
claimants in obtaining evidence needed to substantiate a 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159(c) (2003).  In this case, the veteran's clinical 
records from his treating physician Dr. Tacandong, and 
Municipal Health Unit & Family Planning Center are on file.  
A review of the record discloses that the RO attempted to 
obtain the veteran's service medical records through the 
National Personnel Records Center (NPRC) in St. Louis, 
Missouri, and that the NPRC stated that the records may have 
been in a location that was related to the 1973 fire at the 
NPRC.  Furthermore, the NPRC stated that it could not 
confirm the existence of the veteran's requested records but 
also indicated that, had the veteran's records been stored 
at the NPRC, they would have been stored in an area damaged 
by the fire.  Due to the missing service medical records, 
the Board recognizes its heightened obligation to explain 
its findings and conclusions and to consider carefully the 
benefit of the doubt rule.  See O'Hare v. Derwinski, 1 Vet. 
App. 365 (1991).  

Because the evidence does not establish that the veteran 
suffered "an event, injury or disease in service," it is not 
necessary to obtain a VA medical opinion.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2003).  In 
other words, absent such evidence, the Board finds that it 
is unnecessary to require the veteran to report for a VA 
medical examination or to ask a medical expert to review the 
record because any examination report or medical opinion 
could not provide competent evidence of the incurrence of a 
heart disability in service.  

Finally, with respect to the recent decision in Paralyzed 
Veterans of America v. Sec'y of Veterans Affairs, Nos. 02-
7007, -7008, -7009, -7010, slip op. at 21, 49 (Fed. Cir. 
Sept. 22, 2003), the Board notes that the veteran was 
notified, by way of a Supplemental Statement of the Case 
dated January 2002 to identify any additional evidence, and 
all evidence he has identified has been obtained.  It is 
apparent that the RO applied the provisions of the 
invalidated 38 C.F.R. § 3.159(b), as the veteran was 
provided 30 days to respond but advised that he could still 
respond within a year and benefits, if any, would be awarded 
accordingly.  In this case, the veteran submitted his 
substantive appeal (VAF-9) in March 2002 and stated that he 
did not have any further evidence to submit.  Thus, although 
it appears that the RO initially applied the regulation that 
was invalidated by the Federal Circuit, the veteran has been 
provided ample opportunity to present evidence and has 
indicated that there is no additional evidence.  

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled.

I.  Factual Background

 A review of the record shows that the veteran filed his 
claim of service connection for a heart disability in August 
1999.  The veteran had previously initiated claims of 
service connection for chronic rheumatoid arthritis, lumbago 
with neuralgia, beriberi with polyneuritis, kidney disorder 
and hypertension in August 1989, which were subsequently 
denied in May 1991.

In support of his previous claims of service connection, the 
veteran submitted a "Medical Certificate and History" dated 
in September 1992 from Dr. Bagunoc and a separate "Medical 
Certificate and History" dated in the same month from Dr. 
Tacandong.  The content of the certificates are duplicative.  
Both physicians attested to the veteran's chief complaints 
of pain and numbness of both knees and ankle joints; 
radiating pain and numbness from both lumbar region downward 
to both knees and ankle joints; frequent headache and 
dizziness; frequent and "scanty micturation"; low back pain; 
and, anorexia, insenia and general body malaise.  Both 
physicians certified that the veteran incurred all of the 
above conditions in service or that the conditions were 
aggravated by service.

The veteran submitted the same certification in July 1996 
from Dr. Tacandong; however, the certification was dated in 
July 1995.  In December 1997, the veteran, again, submitted 
a duplicative certification from Dr. Tacandong; however, it 
was dated in November 1997.  None of these medical 
certificates contained any complaint or findings of a heart 
disability.

In support of his present claim, the veteran submitted an 
undated "Medical Certificate and History" from Dr. Tacandong 
which stated the veteran's age of 77 years and diagnosed 
congestive heart failure, urinary tract infection-
pyelonephritis and peripheral neuritis.  The veteran 
complained of arthralgia with numbness and edema and chest 
pain associated with dizziness.  Physical examination of the 
heart revealed "no precordial heave, PMI at 6th-ICS (L) 
normal rate, regular rhythm, no murmur."  Dr. Tacandong 
provided that the 

[c]ondition noted few years prior to 
consultation while still in the 
performance of his active military 
service in the Armed Forces of the 
United States as bonafide member of the 
defunct United States Armed Forces of 
the Far East during World War II.  He 
contracted incurred a[r]thralgia with 
numbness associated with occasional 
edema and urinary incont[i]nence.  Easy 
fatigability with dizziness was also 
noted.

The veteran also submitted a certification dated in 
September 2000 from the Municipal Health Unit & Family 
Planning Center that the veteran was treated in the same 
month for angina pectoris and chronic bronchitis.

A medical certificate was submitted by the veteran from 
Northern Mindanao Medical Center dated in September 2000 
which provided that the veteran was treated in October 1994 
for a liver abscess.

In the veteran's substantive appeal (VAF 9) he stated that 
several times during service he was "on sick call for heart 
pain and I was brought to the station hospital for treatment 
and I cannot remember now whether I was 
admitted/hospitalized."  The veteran contends that after 
being discharged from service he suffered from "heart pain" 
but did not seek treatment.

II.  Laws and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2003).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2003).

Where a veteran served 90 days or more during a period of 
war and myocarditis or cardiovascular-renal disease is 
manifested to a compensable degree within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to 
the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2003).

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to 
benefits under laws administered by VA.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant.  38 U.S.C.A. § 5107(b) (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990) (a claimant 
need only demonstrate that there is an "approximate balance 
of positive and negative evidence" in order to prevail).


III.  Analysis

As set forth above, the veteran seeks service connection for 
a heart disability.  Although the medical certification from 
Dr. Tacandong notes that the veteran has "congestive heart 
failure," there is no credible evidence to support that the 
disability is due to his active service or any incident 
therein.  

In addition, although myocarditis or cardiovascular-renal 
disease are among the chronic diseases subject to 
presumptive service connection under the provisions of § 
3.307(a), there is no credible medical evidence of record to 
show that the veteran's heart disorder was manifested to a 
compensable degree within the one-year presumptive post-
service period.

The evidence of record contains an undated private "Medical 
Certificate and History" from Dr. Tacandong which provides 
the first indication of a diagnosis of a heart disability.  
Although the medical certificate is undated, Dr. Tacandong 
notes the veteran's age of 77 years old; therefore, based on 
the fact that the veteran was born in 1923 and assuming the 
authenticity of the record, the physical examination took 
place in approximately the year 2000.  A certification from 
a private facility provides that the veteran was treated for 
"angina pectoris" in September 2000; however, no treatment 
records were provided.  Although not relying solely on this 
negative evidence, the Board finds that the 51-year gap in 
medical records, showing no notation of symptomatology or 
treatment for a heart disability is probative.  
Additionally, in the few post-service medical certificates 
submitted in relation to his prior claims, the complaint of 
a heart disability is conspicuously absent.  Dr. Tacandong 
certifies in the undated certificate that the "condition 
[was] noted [a] few years prior to consultation" during 
active duty service.  Notwithstanding the ambiguous term 
"condition," Dr. Tacandong does not provide any medical 
evidence to support his conclusion that the veteran's heart 
disability was incurred during active duty service.  The 
physician's conclusion is based on the veteran's report that 
he incurred a heart disability in service, however, an 
appellant is not competent to render an opinion regarding 
diagnosis or etiology.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Board is not bound to accept medical 
opinions that are based on history supplied by the veteran, 
where that history is unsupported by the medical evidence.  
Black v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 
Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 458, 460-
61 (1993).  The veteran contends that several times during 
service he was "on sick call for heart pain"; however, the 
Board finds that the lack of medical records in service, and 
for 51 years thereafter, is entitled to far more probative 
weight than the recollections of the veteran from decades 
previously, made in the context of a claim for VA benefits.  
The negative clinical and documentary evidence post-service 
for approximately 51 years is more probative than the remote 
assertions of the veteran.  

The Board finds that any additional development, to include 
a medical opinion, is not warranted based on the facts of 
this case.  To request a medical opinion on the contended 
causal relationship at this late date would require a 
clinician to review the same record as summarized above:  a 
private clinical record presumed to be prepared in 
approximately 2000 which diagnoses "congestive heart 
failure," a medical certificate which provides that the 
veteran was treated for an angina pectoris in September 
2000, and the absence of medical findings of the heart 
disability until over half a century after separation from 
service.  Moreover, as noted above, there is no indication 
of any additional relevant evidence that has not been 
obtained.  Under these circumstances, any opinion on whether 
a disability is linked to service would obviously be 
speculative.  Therefore, the Board finds that no further 
development is warranted, to include obtaining a medical 
opinion.  38 U.S.C.A. § 5103A(d)) (West 2002).

In summary, there is no probative evidence of a heart 
disability in service or within the applicable presumptive 
period following service separation.  Moreover, there is no 
credible and probative evidence of a nexus between the 
veteran's current heart disability and his period of active 
duty service.  Thus, service connection for a heart 
disability is not warranted.  This is a case where the 
preponderance of the evidence is against the claim and the 
benefit of the doubt rule is inapplicable.  38 U.S.C.A. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Entitlement to service connection for a heart disability to 
include congestive heart failure is denied.



	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in 
your case, then a "Remand" section follows the "Order."  However, you 
cannot appeal an issue remanded to the local VA office because a remand is 
not a final decision. The advice below on how to appeal a claim applies 
only to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to 
do anything.  We will return your file to your local VA office to 
implement the BVA's decision.  However, if you are not satisfied with the 
Board's decision on any or all of the issues allowed, denied, or 
dismissed, you have the following options, which are listed in no 
particular order of importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion 
to vacate, or a motion for revision based on clear and unmistakable error 
with the Board, or a claim to reopen at the local VA office.  None of 
these things is mutually exclusive - you can do all five things at the 
same time if you wish.  However, if you file a Notice of Appeal with the 
Court and a motion with the Board at the same time, this may delay your 
case because of jurisdictional conflicts. If you file a Notice of Appeal 
with the Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days 
from the date this decision was mailed to you (as shown on the first page 
of this decision) to file a Notice of Appeal with the United States Court 
of Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 
120 days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You 
should know that even if you have a representative, as discussed below, it 
is your responsibility to make sure that your appeal to Court is filed on 
time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any 
other VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of 
fact or law in this decision, or stating that new and material military 
service records have been discovered that apply to your appeal. If the BVA 
has decided more than one issue, be sure to tell us which issue(s) you 
want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also 
plan to appeal this decision to the Court, you must file your motion 
within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating 
why you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the 
Board places no time limit on filing a motion to vacate, and you can do 
this at any time. However, if you also plan to appeal this decision to the 
Court, you must file your motion within 120 days from the date of this 
decision. 

How do I file a motion to revise the Board's decision on the basis of 
clear and unmistakable error? You can file a motion asking that the Board 
revise this decision if you believe that the decision is based on "clear 
and unmistakable error" (CUE).  Send this motion to the address above for 
the Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to 
reopen your claim.  However, to be successful in reopening your claim, you 
must submit new and material evidence to that office. See 38 C.F.R. 
3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to 
the Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have 
indicated their availability to represent appellants.  This information is 
also provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent 
within 1 year of a final BVA decision, then the attorney or agent is 
allowed to charge you a fee for representing you before VA in most 
situations.  An attorney can also charge you for representing you before 
the Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



